TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00702-CV



                 Joseph K. Rensin and Edison Worldwide, LLC, Appellants

                                                  v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
    NO. D-1-GV-10-000102, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a motion asking us to abate the appeal while the parties finalize

a settlement agreement and obtain a signed agreed judgment from the trial court. We grant the

motion and abate the appeal. The parties are ordered to either file a motion to dismiss or a status

update no later than December 3, 2012.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Abated

Filed: September 28, 2012